Exhibit 10.2

 

ACKNOWLEDGMENT OF GUARANTORS

 

Pursuant to the terms of certain Guaranties dated February 1, 2011
(collectively, the “Guaranties”), executed by each of the undersigned in favor
of BMO HARRIS BANK N.A., a national banking association, successor by merger to
M&I Marshall & Ilsley Bank (the “Bank”), the undersigned have jointly and
severally unconditionally guaranteed the prompt payment and full performance of
all of the debts, liabilities and obligations of WSI INDUSTRIES, INC., a
Minnesota corporation (the “Borrower”) to the Bank, which debts, liabilities and
obligations include, without limitation, the obligations of the Borrower under
that certain Loan Agreement dated as of February 1, 2011 by and between the
Borrower and the Bank (as it may be amended from time to time, the “Loan
Agreement”). Each of the undersigned acknowledges receipt of a copy of the
proposed amendment to the Loan Agreement to be dated on or about the date hereof
(the “Amendment”). Each of the undersigned agrees and acknowledges that the
Amendment shall in no way impair or limit the rights of the Bank under the
Guaranties or any other loan document to which either of the undersigned is a
party, and confirms that by the Guaranties the undersigned continue to jointly,
severally and unconditionally guarantee the prompt payment and full performance
of all of the debts, liabilities and obligations of the Borrower to the Bank,
including without limitation obligations under the Loan Agreement as amended
pursuant to the Amendment. In addition, each of the undersigned represents that
no events have taken place and no circumstances exist at the date hereof which
would give the undersigned grounds to assert a defense, offset or counterclaim
to the obligations of the undersigned under the Guaranties or any of the other
loan documents to which either of the undersigned is a party and there are no
known claims, causes of action, suits, debts, liens, obligations, liabilities,
demands, losses, costs and expenses (including attorneys’ fees) of any kind,
character or nature whatsoever, fixed or contingent, which the undersigned may
have or claim to have against the Bank, which might arise out of or be connected
with any act of commission or omission of the Bank existing or occurring on or
prior to the date of the Amendment, including, without limitation, any claims,
liabilities or obligations arising with respect to the Guaranties or
indebtedness incurred pursuant to the Loan Agreement. In consideration of the
mutual covenants and conditions set forth above and for other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, each
of the undersigned hereby joins in the release of rights and claims set forth in
Section 11 of the Amendment. Each of the undersigned hereby confirms that the
Guaranties and all other loan documents to which either of the undersigned is a
party remain in full force and effect, enforceable against the undersigned in
accordance with their terms.

 

This Acknowledgment shall not be construed, by implication or otherwise, as
imposing any requirement that Bank notify or seek the consent of either of the
undersigned relative to any past or future extension of credit, or modification,
extension or other action with respect thereto, in order for any such extension
of credit or modification, extension or other action with respect thereto to be
subject to the Guaranties, it being expressly acknowledged and reaffirmed that
each of the undersigned has under the Guaranties consented to modifications,
extensions and other actions with respect thereto without any notice thereof.

 

Dated as of January 26, 2015.

 

WSI INDUSTRIES CO.,                    

a Minnesota corporation                      

 

WSI ROCHESTER, INC.,

a Minnesota corporation

     

/s/ Paul D. Sheely

 

/s/ Paul D. Sheely

By: _________________________________________________________   By:
___________________________________________________        Paul D. Sheely, Chief
Financial Officer           Paul D. Sheely, Chief Financial Officer

 

 